Title: American Commissioners to De Thulemeier, with Observations on Treaty, 10 November 1784
From: American Commissioners
To: Thulemeier, Friederich Wilhelm, Baron von




Sir
Passy Novr. 10th. 1784.

We received the Letter your Excellency did us the honour of writing to us the 8th Ulto. together with the copy of your full powers to treat with us. Mr. Adams had as you suppose, preserved a copy of the project of a Treaty that had been concerted between your Excellency and him; but having by instruction from the Congress our Sovereign certain new articles to propose in all our Treaties with European powers, which articles if agreed to would render some of those heretofore in use unnecessary; and judging also that some change in the order, by bringing together what relates to the same subject, would render the whole more clear; we have made a new draft of the Project, adding the new articles, and send it herewith for your consideration.
Those new articles are the 13th. and the 23d. The first contains its own reasons, to wit, the prevention of difficulties and misunderstandings heretofore constantly arising with regard to merchandise called contraband in time of war. In support of the other, we offer  a few reasons contained in a separate paper to which we shall only add here, that the article being in favour of humanity, by softening and diminishing the calamities of war; we think it will be honourable to the first powers who agree to it, and more particularly so to His Majesty the King of Prussia, if he whose subjects are known to be so well defended by his power and abilities, as to make the stipulation of any favour for them during war unnecessary, should be the foremost in setting the example of agreeing to such an article. The part too which engages not to commission privateers nor make prize of merchant ships, will we think show the disinterestedness of the United States, since their situation is suited to prey with ease on the rich commerce of Europe with the West Indies, which must pass before their doors, while their own consisting of lumber and provisions is of so little value, as that the loss in that kind of war is vastly inferior to the profit, which was demonstrated in their late contest with Britain, whose mighty fleets were insufficient to protect their trade from the depredations of a people as able and expert Seamen as themselves.
With regard to the manner of conducting this negotiation, we think it may continue to be by Letters, till the articles are agreed on, after which, as the many affairs we have on hand make it inconvenient for us to leave Paris, we shall be glad to receive you here, or if that should not be suitable for you, to meet you in any intermediate place that you may nominate.
We send herewith the copy of our commission, and are with great respect, Sir Your most obedient & most hble. Servants,
            
              
                John Adams
              
              B. Franklin
              T. Jefferson
            


Enclosure
Reasons in support of the new proposed articles in the Treaties of commerce‥‥
By the original Law of Nations war and extirpation was the punishment of injury. Humanizing by degrees, it admitted slavery instead of death. A farther step was the exchange of prisoners instead of slavery. Another, to respect more the property of private persons under conquest, and be content with acquired dominion. Why should not this Law of Nations go on improving? Ages have intervened between its several steps; but as knowledge of late encreases rapidly, why should not those steps be quickened? Why should it not be agreed to as the future law of Nations that in any war hereafter the following discriptions of men should be undisturbed, have the protection of both sides, and be permitted to follow their employments in surety, viz.


1. Cultivators of the earth, because they labour for the subsistance of mankind.
2. Fishermen, for the same reason.
3. Merchants and Traders in unarmed ships; who accomodate different Nations by communicating and exchanging the necessaries and conveniencies of life.
4. Artists and Mechanics inhabiting and working in open towns.


It is hardly necessary to add that the Hospitals of Enemies should be unmolested, they ought to be assisted.
It is for the interest of humanity in general, that the occasions of war, and the inducements to it should be diminished.
If rapine is abolished, one of the encouragements to war is taken away, and peace therefore more likely to continue and be lasting. The practice of robbing merchants on the high seas, a remnant of the antient piracy, tho’ it may be accidentally beneficial to particular persons, is far from being profitable to all engaged in it or to the nation that authorizes it. In the beginning of a war some rich ships, not upon their guard, are surprized and taken. This encourages the first adventurers to fit out more armed vessels, and many others to do the same, but the Enemy at the same time, become more careful, arm their merchant ships better and render them not so easy to be taken; they go also more under the protection of convoys. Thus while the privateers to take them are multiplied, the vessels subject to be taken and the chances of profit are diminished, so that many cruises are made wherein the expences overgo the gains; as it is the case in other lotteries, tho’ particulars have got prizes the mass of Adventurers are losers, the whole expence of fitting out all the privateers during a war, being much greater than the whole amount of goods taken. Then there is the national loss of all the labour of so many men during the time they have been employed in robbing; who besides spend what they get in riot, drunkenness, and debauchery, lose their habits of industry, are rarely fit for any sober business after a peace, and serve only to encrease the number of Highwaymen and House-breakers. Even the Undertakers who have been fortunate, are by sudden wealth led into expensive living, the habit of which continues, when the means of supporting it cease, and finally ruins them. A just punishment for their having wantonly and unfeelingly ruined many honest innocent Traders and their families, whose substance was employed in serving the common interests of Mankind.

